
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


March 30th 2004


LEASE AGREEMENT


TVCM, Inc./Goldberg Brothers Real Estate LLC

40 Eastern Avenue, Malden, Massachusetts 02148

        This lease made this 30th day of January, 2004 by and between the
Goldberg Brothers Real Estate LLC, a Delaware Company, Steven J. Goldberg and
William H. Goldberg, Co-Managers, whose current business address is 7 Rantoul
Street, Suite 100 B, Beverly, Massachusetts, 01915, ("Landlord") and TVCM, Inc.,
a Delaware Corporation, whose current business address is 40 Eastern Avenue,
Malden, Massachusetts, 02148-9104, ("Tenant") and shall bind and inure to the
benefit of their respective representatives, successors and assigns.

        Tenant hereby attests, warrants and affirms that Edward R. Spadoni as
President thereof has the authority to execute this Lease on behalf of Tenant
and bind Tenant to the terms hereof.

        Landlord hereby attests, warrants and affirms that Steven J. Goldberg
and William H. Goldberg, as Co-Managers have the authority to execute this Lease
on behalf of Landlord and bind Landlord to the terms hereof.

1.     PREMISES:

        In consideration of the rent to be paid by Tenant, Landlord hereby does
let, lease and demise unto Tenant 31,662+/- square feet of commercial space,
("the Leased Premises") situated within the building addressed 30-40 Eastern
Avenue, Malden, Massachusetts, 02148, (the "Building") together with the right
to use in common with others entitled thereto, the Building's common utility
pipes, utility service connections, area entrances and exits, access ways for
the purpose of providing utility and other services and access to and from the
Leased Premises, providing such uses do not unreasonably interfere with other
Tenant's normal business operations.

        The Leased Premises are specifically identified with type of use
permitted hereby with respect to each unit and useable square footage as
follows:

Unit


--------------------------------------------------------------------------------

  Square footage

--------------------------------------------------------------------------------

   
F-101   1,656 +/- Sq Ft   Office use F-102   2,650 +/- Sq Ft   Office use F-103
  1,350 +/- Sq Ft   Office use F-104   3,301 +/- Sq Ft   Office use F-104a  
1,200 +/- Sq Ft   Office use S-201   10,051 +/- Sq Ft   Office use T-301  
10,051 +/- Sq Ft   Office use B-101   1,200 +/- Sq Ft   Storage use BB-101   203
+/- Sq Ft   Storage use

        Tenant's total useable office area is 30,259+/- Square Feet.

        Tenant's total useable storage area is 1,403+/- Square Feet.

        Tenant's useable square footage was determined by measuring to the
centerline of all of Tenant's exterior/perimeter walls and includes Tenant's
proportional share of the common areas of this building.

2.     TERM AND BASE RENT:

        Tenant covenants and agrees to pay rent to Landlord at Landlord's
mailing address (Goldberg Brothers Real Estate LLC, 7 Rantoul Street, Suite 100
B, Beverly, Massachusetts, 01915) or to such

--------------------------------------------------------------------------------




person or entity at such other address as Landlord may from time to time direct
in writing. All monetary payments to Landlord are to be made payable to the
Goldberg Brothers Real Estate LLC.

        Tenant's lease term is for a five year and five month period commencing
February 1st 2004 and expiring June 30th 2009.

        Tenant shall pay Landlord a MINIMUM base rent of Two Million Three
Hundred and Ten Thousand Six Hundred and Ninety-Eight U.S. Dollars and
Ninety-Six Cents ($2,310,698.96) payable in monthly installments as follows;

 
   
  Monthly

--------------------------------------------------------------------------------

  Annually

--------------------------------------------------------------------------------

02/01/04   06/30/04   $ 39,925.13   $ 199,625.65 07/01/04   06/30/05   $
39,925.13   $ 479,101.55 07/01/05   06/30/06   $ 33,999.41   $ 407,992.94
07/01/06   06/30/07   $ 33,999.41   $ 407,992.94 07/01/07   06/30/08   $
33,999.41   $ 407,992.94 07/01/08   06/30/09   $ 33,999.41   $ 407,992.94
Total Lease Term Base Rent:
 
 
 
 
$
2,310,698.96

        Tenant's rental payments were determined as follows;

 
   
   
  Annual Payments

--------------------------------------------------------------------------------

02/01/04 — 06/30/05   Office space   $ 15.45 psf   $ 467,501.55 07/01/05 —
06/30/09   Office space   $ 13.10 psf   $ 396,392.90 02/01/04 — 06/30/09  
Storage space   $ 6.41 psf   $ 9,000.00 02/01/04 — 06/30/09   Janitorial extras
    n/a   $ 2,600.00

        In addition to the above base rent the Tenant covenants and agrees to
pay Landlord all other sums and additional rents that may become due as set
forth in this lease.

        All Base Rent shall be due on the first day of each month in advance. If
this lease shall commence on any day other than the first day of the month, then
that month's Base Rent shall be prorated so all future monthly rents will be due
on the first of the month.

        Tenant shall immediately pay to Landlord a penalty of One Hundred
($100.00) Dollars each time that Tenant issues and delivers to Landlord a check
or draft that is not honored for any reason or returned for insufficient funds
by Tenant's financial institution. If Tenant does not pay this penalty and
replace said "bounced check" within Ten (10) days of written notification from
Landlord then such inaction by Tenant shall be considered a material breach of
this lease which may result in its early termination.

        Should Landlord not receive Tenant's monthly rental payment "in hand" on
or before the 10th day of the month, then Tenant shall pay to Landlord as
additional rent, a late penalty fee of Five Hundred ($500.00) dollars. If Tenant
does not pay this late fee and past due rent within Ten (10) days after Tenant's
receipt of written notification from Landlord, such inaction by Tenant shall be
considered a material breach of this lease which may result in its early
termination.

3.     OPTION TO EXTEND LEASE TERM:

        Tenant shall have the right to extend the Lease Term with respect to all
space leased hereunder for one (1) additional five (5) year term (the "Option
Period") provided Tenant meets and adheres to the following conditions:

A:Tenant sends and Landlord receives "in hand" on or before 5:00 PM
September 30th 2008 written notice via certified mail, return receipt requested
or by nationally-recognized overnight

2

--------------------------------------------------------------------------------



delivery service providing a receipt for delivery, a notice evidencing Tenant's
intent to exercise Tenant's right to extend the Lease Term for the Option
Period.

B:At the time of exercising this option, Tenant must be in conformance and in
good standing in all material aspects, obligations and conditions under this
lease. It being understood monetary arrearage in excess of fifteen (15) days by
Tenant, shall constitute a material breach of this Lease and prevent Tenant from
exercising this right of lease extension.

C:During the Option Period, all terms, covenants, conditions and provisions of
this Lease shall remain in full effect and force except Tenant's Base Rent
during the first year of this Option Period shall be 95.00% of the then "Current
Market Rent" for the Leased Premises.

        The phrase "Current Market Rent" shall mean the rental and all other
monetary payments and escalations that Landlord could obtain from a third party
desiring to lease space in the Malden Commercial Market as of July 1, 2009,
taking into account the type of building, the size, use, location, floor levels
and then condition of the demise premises, the quality of construction of the
building and of the demised premises, the services provided under the terms of
the proposed lease, including without limitation any special rights there under,
the rental then being attained for new leases of space comparable to the demised
premises in the Malden commercial market and all other factors that would be
relevant to a third party desiring to lease the demised premises; provided
however that no reduction, deduction or allowance for the construction of lessee
improvements shall be taken into account in determining Current Market Rent.
Upon Tenant's election to extend the Lease term, or if Tenant elects not to
extend the Lease term as herein provided, on or before September 30th 2008,
Landlord may, at it's election, initially designate "Current Market Rent" by
written notice to Tenant, this notice shall be accompanied by data to support
such designation (the "Designation"). If Tenant disagrees with the Designation,
Tenant shall notify Landlord within fifteen (15) days after such Designation, of
such disagreement in writing.

        In the event that the parties hereto disagree as to the Current Market
Rent, each party shall, within thirty (30) days after the date of notice by
Tenant, appoint an appraiser. Each appraiser so appointed shall be instructed to
determine independently the Current Market Rent for the option term. If the
difference between the amounts so determined by such appraisers shall not exceed
ten percent (10%) of the lesser of such amounts, then the Current Market Rent
shall be an amount equal to fifty percent (50%) of the combined total of the
amounts so determined. If the difference between the amounts so determined
exceeds ten percent (10%) of the lesser of such amounts, then such two
(2) appraisers shall have ten (10) days thereafter to appoint a third appraiser,
but if such appraisers fail to do so within such ten (10) day period, then
either Landlord or Tenant may request the American Arbitration Association or
any successor organization thereto to appoint an appraiser within ten (10) days
of such request, and both Landlord and Tenant shall be bound by any appointment
so made within such ten (10) day period. If no such appraiser shall have been
appointed within such ten (10) days either Landlord or Tenant may apply to any
court having jurisdiction to have such appointment made by such court. Any
appraiser appointed by the original appraiser, by the American Arbitration
Association or by such court shall be instructed to determine the Current Market
Rent in accordance with the definition of such term contained herein and within
twenty (20) days after its appointment. If the third appraisal shall exceed the
higher of the first two (2) appraisals, the Current Market Rent shall be the
higher of the first two (2) appraisals; if the third appraisal is less than the
lower of the first two (2) appraisals, the Current market rent shall be the
lower of the first two (2) appraisals. In all other cases, the Current Market
Rent shall be equal to the third appraisal. All such determinations of the
Current Market Rent shall be final and binding upon Landlord and Tenant as the
Current Market Rent for the applicable effective date. Notwithstanding the
foregoing, if either party shall fail to appoint its appraiser within the thirty
(30) day period specified above (such party being referred to herein as the
"failing party"), the other party may serve notice on the failing party
requiring the fail party to appoint its appraiser within ten (10) days of the
giving of such notice. If the

3

--------------------------------------------------------------------------------




failing party shall not respond by appointment of its appraiser within said ten
(10) day period, then the appraiser appointed by the other party shall be the
sole appraiser whose determination of the Current Market Rent shall be binding
and conclusive upon Landlord and Tenant. This provision for determination by
appraisal shall be specifically enforceable to the extent such remedy is
available under applicable law, and any determination hereunder shall be final
and binding upon the parties except as otherwise provided by applicable law.
Each party shall pay for the fees and expenses of the appraiser appointed by it,
but the fees and expenses of the third appraiser shall be shared equally by the
parties. All appraisers appointed hereunder shall be MAI appraisers, so-called.

4.     HOLD-OVER BY TENANT:

        In the event that Tenant fails to deliver up the Leased Premises to
Landlord at the end of the Lease Term in accordance with the terms hereof,
Tenant shall be liable to Landlord for all of the following, without set off or
reduction in any manner:

A:All of Landlord's actual damages resulting from such holdover;

B:A penalty equal to One and one-half (1 2) times Tenant's then daily calculated
rental rate per day for each day, or portion of a day, after the date on which
this Lease terminates during which Tenant or its employees or agents occupies
any portion of the Leased Premises. Tenant shall be deemed to occupy the Leased
Premises under either of the following circumstances: (1) the presence in the
Leased Premises of the Tenant or Tenant's employees or agents, (2) the material
presence in the leased premises or portions thereof of furniture or equipment
belonging to the Tenant or its employees or agents.

C:Any additional relief awarded to the Landlord in any judicial proceeding
regarding this Lease or Tenant's occupation of the Leased Premises.

5.     REAL ESTATE TAXES:

        Tenant agrees to pay to Landlord within thirty (30) days of receipt of
notice thereof EIGHTY TWO AND FORTY FIVE Hundredths percent (82.45%) of any
increase in the real estate taxes over Base Real Estate Taxes for the property
addressed 30-40 Eastern Avenue, Malden, Massachusetts, 02148 (the Property).
Landlord warrants and represents that the Leased Premises contains no less than
EIGHTY TWO AND FORTY FIVE Hundredths (82.45%) percent of the total square
footage of the Building.

        The Base Real Estate Taxes for the period February 1st 2004 to June 30th
2005 shall be the real estate taxes assessed by the City of Malden for the 2000
fiscal tax year, commencing July 1, 1999 and ending June 30 2000. Landlord
warrants and represents the 2000 Base Real Estate Taxes are $36,851.59.

        The Base Real Estate Taxes for the period July 1st 2005 to June 30th
2009 shall be the taxes assessed by the City of Malden for the 2005 fiscal tax
year, commencing July 1, 2004 and ending June 30 2005.

        In the event of any abatement of real estate taxes at any time, Landlord
shall immediately notify Tenant in writing and Tenant's real estate tax payment
due hereunder shall be reduced or if already paid in full for the relevant
period, the difference between the amount so paid by Tenant and the amount due
shall be reimbursed to Tenant within thirty (30) days after Landlord receives
such abatement. Landlord shall be entitled to deduct from the whole of the taxes
abated Landlord's reasonable expenses, including reasonable professional fees
spent by Landlord in the obtaining of such abatement, in calculating any
adjustment in the amount due from Tenant or to be refunded to Tenant under this
provision.

4

--------------------------------------------------------------------------------




        Landlord shall provide Tenant complete detail of any expenses of
Landlord in procuring said abatement.

        Tenant is fully responsible for taxes assessed on Tenant's personal
property and equipment within the Leased Premises.

6.     OPERATING EXPENSE ESCALATIONS:

        For the period February 1st 2004 to June 30th 2005 the Tenant shall pay
to Landlord as additional rent hereunder when and as designated by notice in
writing by Landlord, EIGHTY TWO AND FORTY FIVE Hundredths percent (82.45%) of
any increase in Landlord's operating expenses over those incurred during the
calendar year period commencing January 1, 2001 and ending December 31, 2001,
which for this provision shall be Tenant's base year (referred to herein as the
"Base Year").

        For the period July 1st 2005 to June 30th 2009 the Tenant shall pay to
Landlord as additional rent hereunder when and as designated by notice in
writing by Landlord, EIGHTY TWO AND FORTY FIVE Hundredths percent (82.45%) of
any increase in Landlord's operating expenses over those incurred during the
calendar year period commencing January 1, 2005 and ending December 31, 2005,
which for this provision shall be Tenant's base year (referred to herein as the
"Base Year").

        For this provision, operating expenses are defined as all reasonable
expenses of Landlord in the maintenance, repair and operation and management of
the property for the benefit or protection of all property, tenants and Owners
thereof.

        Capital improvements, reimbursed expenses, interest, and expenses
related to mortgaging of the Property or extension of any mortgage financing
shall not be considered operating expenses under this provision. Additionally
operating expenses shall also exclude any costs related to leasing or marketing
of vacant office space and any costs reimbursed by Tenant.

5

--------------------------------------------------------------------------------



        For calculating Landlord's annual operating expenses for the Property.
Landlord's operating expenses shall include, but are not limited to, the
following categories with descriptions:

Heat:
Fuel necessary to heat the entire Building.

Hot Water:
Fuel necessary to provide hot water to all bathroom areas within the Building.

Air Conditioning:
Electric power necessary to air condition all applicable interior areas of the
Building, unless served by a separate system maintained by any Tenant.

City Water and Sewage:
Public water and sewage charges for the property.

Off-Street Parking:
Cost to rent and maintain all parking lot(s) used by all Tenant's of the
Property.

Landscaping:
Costs for grass cutting, shrub maintenance, tree pruning, watering, etc.

Exterior Maintenance:
Costs for maintaining and repairing all exterior areas of the property.

Snow Removal:
Costs to shovel, plow, sand, salt, and remove said snow off-site from the
parking lots and exterior common entryway areas servicing this property.

Common Area Janitorial:
Costs to clean and maintain the interior common areas of the Building.

Common Area Janitorial Supplies:
Costs of all supplies and materials to clean and maintain the interior common
areas of the Building.

Rubbish:
Cost to remove all rubbish and debris off-site from the Building and rental fees
for a dumpster(s) for use by all Tenants or by Landlord in maintaining the
Building.

On-Line Alarm System:
Cost of maintaining, repairing and monitoring as necessary all electronic common
area security systems for the protection of the common areas of the Building.

On-Site Security Person:
Costs of providing one (1) on-site security person from 4:30 P.M. to 8:30 P.M.
(four hours per business day) Monday through Friday excepting holidays from
October 1st of each calendar year through March 31st in the following calendar
year.

Insurance:
Cost of obtaining reasonable property insurance and liability insurance
primarily protecting the Building, the Property and its owners.

Energy Management System(s):
Cost of the maintenance, repairing and monitoring as necessary the energy
management system which serves the entire building.

Professional Fees:
Costs reasonably incurred for the reporting of taxes and legal fees and other
reasonable fees associated with the on-going operations of the Building and
Property.

6

--------------------------------------------------------------------------------




Elevator:
Costs of the contractual maintenance, all inspection fees and necessary repairs
for the elevator serving the Building.

Repairs and Maintenance:
Costs under contractual agreements or otherwise to maintain and repair all
physical, mechanical, electrical, HVAC or other systems serving the entire
property.

        Should this lease be in effect with respect to only a portion of any
calendar year, Tenant's responsibility under this provision shall be pro-rated
to accurately reflect Tenant's precise period of occupancy when calculating any
monies Tenant may owe to Landlord under this provision.

        Tenant's obligations to pay operating expenses as additional rent for
Tenant's period of occupancy in Tenant's final lease year shall survive the
expiration of the Lease Term.

        Commencing March 1, 2004+/- and on or about the same date every year
thereafter, Landlord shall provide Tenant with the previous year's operating
expense and real estate tax amounts. Upon Tenant's request, Landlord shall
provide Tenant a letter of certification from Landlord's accounting firm
affirming the accuracy of Landlord's operating expenses and real estate tax
figures. If requested by Tenant, Landlord shall reasonably provide pertinent
receipts and records as proof of that year's operating expenses and real estate
taxes.

        Should Tenant request Landlord's accountant's certification, and if
Landlord's accountant determines Landlord's expense figures are materially
accurate, then Tenant shall reasonably reimburse Landlord for the costs of
Landlord's accountant certification. However, if Landlord's accountant
determines Landlord's expense figures are not materially accurate (within
5.00%+/-), then Tenant shall reasonably reimburse Landlord for the costs of
Landlord's accountant certification. In either case, Landlord's certified
numbers shall be the actual number for Tenant's operating expense reimbursement
determination.

        Tenant shall pay Landlord any amount owed under this provision within
thirty (30) days of receipt of the bill therefore from Landlord and any such
amount owed shall be considered additional rent under this lease.

7.     JANITORIAL SERVICES:

        Landlord will provide Tenant the following janitorial services with
supplies:

        DAILY: (Monday–Friday but excluding holidays)

1:    OFFICES:

a:Empty all trash receptacles. Change liners as necessary.

b:Wipe and dust all furniture surfaces.

c:Vacuum all carpet surfaces, paying particular attention to corners edges and
under exposed furnishings.

d:Sweep and vacuum all non-carpeted floors.

e:Wipe down all finger prints off doors and door frames.

f:Remove Rubbish to designated disposail area.

7

--------------------------------------------------------------------------------





2:    KITCHEN:

a:Wipe down all tables and chairs.

b:Wipe down all cabinets and counters.

c:Clean sink area.

d:Wipe down all appliances, including the interior of microwave.

e:Sweep and wash flooring.

3:    BATHROOMS:

a:Clean and disinfect all bathroom fixtures.

b:Replenish supplies (paper towels, toilet paper, soap, etc.)

c:Wipe down walls and paper dispensers.

d:Sweep and wash flooring using a disinfectant solution.

e:Empty all waste receptacles, change liners daily.

f:Clean and polish all mirrors and bright work.

WEEKLY:

a:Wash all non-carpeted flooring. Tenant is responsible to remove all paper
products and/or other belongings that could be reasonably determined to be
damaged if the Cleaning Service washes and/or waxes Tenant's "Mail room"
flooring.

b:Wipe and clean all glass wall inserts,

c:Police/clean debris from rear lot and front sidewalk.


QUARTERLY:

a:Wax all non-carpet floor areas:

YEARLY:

a:Vacuum all ceiling vents.

b:Dust all ceiling light fixtures.

        The above described janitorial services shall be performed only for
Tenant's office areas. Landlord shall be responsible for all common area
janitorial services.

        Any and all additional janitorial services shall be at Tenant's expense
and shall be scheduled through Goldberg Properties Management Inc.

        Landlord solely reserves the right, at any time, to change cleaning
services, if in Landlord's reasonable determination such change is appropriate,
after notice to Tenant of the proposed change. At any time after such change,
Tenant shall have the option, exercised by notice to Landlord, to cause to be
performed Landlord's janitorial obligations within the Leased Premises as set
forth above, by a contractor or service of Tenant's selection, at Tenant's
expense. In the event Tenant so elects, the rent

8

--------------------------------------------------------------------------------




for the entire Leased Premises shall be decreased by $1.00 per square foot of
office space therein, for the then remainder of the Lease Term.

Janitorial expense Escalations:

        To accurately reflect Landlord's and Tenant's agreement pursuant to
Section 6 and as Landlord is providing interior Lease Premises janitorial
services only to Tenant, Tenant shall pay to Landlord as additional rent
hereunder one hundred (100.00%) percent of any increase in Landlord's costs for
performing the above described janitorial services over those costs incurred
therefor during the base Year, provided that this provision shall not apply to
any services or supplies associated with (i) common area janitorial services or
(ii) services provided benefitting other tenants of the Building.

        Not withstanding the above, Tenant shall be responsible also for its
proportional share pursuant to Section 6 of any increase in costs for the
janitorial expenses associated with the common areas of this property.

8.     COMMON AREAS:

        Tenant shall have the shared right of use and access to the common area
bathrooms, staircases, hallways, elevators, lobbies, driveway, parking lot(s)
etc., within and outside of the Property. Tenant understands this right shall be
contingent upon Tenant not being in material default under the terms of this
Lease.

9.     PARKING:

        Landlord, at no charge shall provide Tenant three (3) parking spaces per
1,000 sq ft or portion thereof of office space Tenant Leases. However, Tenant
understands this does not include the basement or storage areas.

        Tenant currently leases 30,259 square feet of office space which
includes the 2,650 square feet of office space sub-leased to Harbor Tech Inc.
Accordingly, Landlord shall continue to provide Tenant Eighty three (83) parking
spaces and Harbor Tech Inc. eight (8) parking spaces within the rear parking
lot, the MBTA parking lot or any other parking lot within five hundred
(500) feet of the Property.

        Tenant understands that Landlord shall have the right to allocate which
parking spaces Tenant shall have use of. Tenant further agrees, should Landlord
request it, to provide Landlord registration number, year, color and make of the
cars which will be using Tenant's parking spaces.

9

--------------------------------------------------------------------------------



        Notwithstanding the above, Tenant shall have the exclusive right to use
the corresponding percentage of parking spaces in the immediate rear lot to the
percentage of the building Tenant occupies. Said calculation shall not include
the parking spaces in this lot exclusively allocated to customer/visitor
parking.

        Additionally Landlord has been leasing to Tenant an additional
Thirty-Five (35) parking spaces at Fifty Dollars $50.00) per space per month
which is the same rental rate the Malden Redevelopment Authority charges
Landlord for these same spaces.

        Upon the signing of this Lease Agreement, Landlord will immediately
pursue a new Lease Agreement with the Malden Redevelopment Authority (MRA) with
the following conditions;

A.Increase number of MRA rental parking spaces by 57 *.

B.Establish a Lease term for this rental through 6/30/09

C.Request a volume discount which would bring the rental rate down to
$40.00–$45.00 per space per month.

D.Relocate the rubbish receptacle from the upper level parking lot to the MRA
lower level parking lot.

--------------------------------------------------------------------------------

*In doing so, Landlord will Lease roughly 150 parking spaces from the MRA.

10.   PERMITTED USE:

        Tenant covenants and agrees that Tenant shall occupy and use the Leased
Premises throughout the Lease Term or any renewals or extensions thereof,
including any period of holding over, only for professional or general office
use.

11.   TENANT'S ADDITIONAL COVENANTS:

        Tenant covenants and agrees at Tenants sole cost and at all times during
the course of the Lease Term and any such future terms of occupancy by Tenant of
the Leased Premises or any part thereof:

A.To conduct Tenant's business at all times in a professional and reputable
manner.

B.To comply with all governmental rules and regulations related to the storage
and disposal of refuse; to store all trash and refuse within the Leased Premises
or within the dumpster located in the rear parking lot area of the Property.

After each use of the dumpster, Tenant shall make sure the wooden gate accessing
this dumpster is closed and secured. Tenant, further agrees to place Tenant's
trash and refuse only inside the dumpster and not on the ground around said
dumpster.

Tenant's use of this dumpster is for reasonable use only (normal daily business
operations, which term shall specifically exclude disposal of any furniture or
bulk items). If Tenant's use becomes unreasonable as reasonably determined by
Landlord, then Tenant shall reimburse Landlord for such excess use.

C.Not to use the Leased Premises in a manner which shall be unlawful, improper,
noisy, odorous or offensive to the other Tenants within the Building and not to
use the Leased Premises in any way that shall be contrary to any law or any
municipal by-law of the City of Malden. Tenant agrees that Landlord has made no
representation or warranties with respect to the Tenant's intended use of the
leased premises.

D.To comply promptly with all applicable laws, rules, regulations, ordinances,
requirements, or orders of public authorities, the Board of Fire Underwriters,
and similar organizations except

10

--------------------------------------------------------------------------------



when the Landlord is responsible for compliance therewith under the terms and
conditions of this Lease.

E.Not to make any use of the Leased Premises which shall invalidate or increase
the cost of the Landlord's insurance, nor use any advertising medium which may
constitute a nuisance; nor do any act tending to injure the reputation of the
property.

P.To be responsible for all maintenance and repairs within the interior of the
Leased Premises. Landlord shall be responsible for structural repairs and any
equipment that is the Landlord's obligation to maintain pursuant to Section #
14. Tenant's responsibility shall include without limitation, electrical,
plumbing, windows, doors, and any interior improvements serving the Leased
Premises exclusively. At the end of Tenant's occupancy, Tenant shall surrender
the Leased Premises in the same condition as at the commencement of Tenant's
occupancy, reasonable wear and tear only excepted.

G.Not to overload or deface the Leased Premises.

H.To save harmless and to indemnify Landlord from and against any and all
liability, costs and expenses for damages, losses, injuries, or death to persons
or losses to property as a result of Tenant's occupation of the Leased Premises
excepting only those arising from any omission, negligence or willful misconduct
of Landlord or its Agents, such indemnification to include Landlord's reasonable
attorney's fees and costs. Tenant agrees to maintain public liability insurance
on the Leased Premises protecting both Landlord and the Tenant, and shall
furnish the Landlord a certificate showing such to Landlord on an annual basis a
certificate showing such insurance to be in force. The amount of such public
liability insurance shall be a minimum of $1,000,000.00 dollars per occurrence
and $2,000,000.00 in the aggregate. Tenant's insurer must be licensed to do
business in the Commonwealth of Massachusetts. In addition, Landlord recommends
this policy have a plate glass and door endorsement, for the Tenant is
responsible for repairing and replacing any broken glass, doors and frames
within or providing access to the Leased Premises which for any reason may occur
other than by Landlord's fault.

I.To understand and agree Tenant's furnishings, fixtures, equipment, effects,
and property of every kind, in the Building shall be at the sole risk and hazard
of Tenant. If all or any part thereof shall be destroyed or damaged by fire,
water, or any other casualty, or by leakage or bursting of water pipes, or any
other pipes, by theft or from other cause, no part of such loss is to be charged
to or be borne by Landlord unless such damage was caused by the negligence or
willful misconduct of Landlord.

J.Not assign this lease, nor sublet in whole or any portion of the Leased
Premises, nor permit the use of all or any part of the Leased Premises by
persons other than the Tenant, its servants and agents, without the written
consent of the Landlord. Any such assignment, sublease or permission to occupy
without such consent shall be a material breach of this Lease by Tenant, and at
the option of the Landlord, entitle Landlord to terminate this Lease. Landlord's
permission to assign, sublease or permit occupancy of the Leased Premises by
others shall not be unreasonably withheld or delayed.

Any assignment to any parent, subsidiary or affiliate of Tenant shall not be
deemed as assignment hereunder for purposes of requiring Landlord's approval.
Affiliate shall mean any business entity controlling, controlled by or under
common control with Tenant, and any entity or person which may come to own a
controlling portion (fifty one percent 51%) or more of Tenant's assets or the
ownership interest in Tenant.

Notwithstanding the above, neither Tenant nor any assignee, whether or not an
Affiliate shall be relieved of tenant's obligations hereunder, as a result of
any such assignment, sublease or permission to occupy the Leased Premises.

11

--------------------------------------------------------------------------------






If either Tenant or Landlord engages a real estate broker to procure a
substitute Tenant or Subtenant in accordance with the terms hereof, Tenant shall
be responsible for the real estate commission payable to such real estate broker
on account of such substitute Tenant's or Subtenant's occupancy of the Leased
Premises (or any portion thereof) for the period commencing as of the effective
date of such assignment or sublease through the last day of the term of this
Lease Term. Thereafter, Landlord shall be reasonably responsible for the
remaining portion of said standard and reasonable real estate commission.

K.Not to make any alterations, installations, (other than trade fixtures) or
additions to the Leased Premises, nor permit the painting, or placing of signs,
awnings, flagpoles, or various types of advertisement media or the like in, or
about the Leased Premises, without on each occasion obtaining the prior written
permission of Landlord, which shall not be unreasonably withheld or delayed.

L.Excluding the $30,000.00 credit to provided by Landlord, to pay promptly when
due the entire cost of any alterations or improvements in the Leased Premises
undertaken by Tenant and to bond against or discharge any liens for labor or
materials in connection therewith within ten (10) days after a request by
Landlord; to procure all necessary permits before undertaking such work; and to
do all such work in a good and workmanlike manner, employing materials equal in
quality to those used in Landlord's work and to comply with all governmental
requirements in connection with such improvements.

M.To discharge (by payment or by filing of the necessary bond or otherwise) any
mechanics, materialman's or other liens against the Leased Premises or the
Landlord's interest therein, which liens may arise out of any payments due, or
purported to be due, for any labor, services, materials, supplies, or equipment
alleged to have been furnished to or at the request of Tenant in, upon, or about
the leased premises.

N.Upon Landlord providing Tenant reasonable oral notice (not less than 24 hours
in advance), to permit Landlord during business hours to enter to view the
Leased Premises or to show the same to prospective purchasers, lenders, Tenants,
agents of Landlord, or repair personal. If an emergency arises, in Landlord's
reasonable determination, Landlord shall have the right of access at any time to
rectify such emergency.

O.To remove at the termination of this Lease Tenant's or occupation of the
Leased Premises, all Tenant's goods and effects from the Leased Premises which
are not the property of the Landlord, and to yield up to Landlord the Leased
Premises with all keys and locks. The Leased Premises shall be in the same
condition as at the commencement of this Lease or as altered/built out during
the course of the Lease, reasonable wear and tear only excepted. Landlord shall
have the right to treat any remaining property as abandoned and to dispose of
such property at Tenant's expense in any manner the Landlord deems fit.

P.To permit Landlord without molestation to install reasonable "for lease"
sign(s) within Tenant's windows NINE (9) months prior to the end of the Lease
Term. Landlord covenant's to remove said sign(s) upon Landlord's leasing of the
Leased Premises.

Q.To pay when due all electricity separately metered to Leased Premises,
telephone, and other charges payable on account of Tenant's use of utilities in
the Leased Premises.

12

--------------------------------------------------------------------------------





12.   LANDLORD'S IMPROVEMENTS

        Landlord shall provide to Tenant an allowance of Thirty Thousand Dollars
($30,000.00) towards work within the Leased premises. Such allowance shall be
used at any time during the first two (2/1/04 - 1/31/06) years of the Lease Term
by Tenant.

        Tenant shall provide Landlord a thirty (30) day period after the date
Landlord receives Tenant's notice of Tenant's intent to physically move into
Suite F-102, so Landlord at Landlord's expense can install new carpet with cove
base and paint all existing previously paintable surfaces within this office
suite. Notwithstanding the above, this work by Landlord is not part of the
$30,000.00 credit Landlord is providing to Tenant.

        Landlord and Tenant shall cooperate and work together to complete any
and all improvements to"the Building during the Lease Term in a reasonable,
timely, workmanlike and quiet fashion.

        Landlord shall charge Tenant standard overtime rates should Tenant
request Landlord to work within the Lease Premises before or after normal
business hours, defined herein as 8:00 AM to 5:00 PM Monday through Friday
excepting holidays.

        Any built-in improvements installed for Tenant shall, at Landlord's
option, remain part of the Leased Premises at the termination of this Lease or
shall be removed at Tenant's expense. Tenant shall notify Landlord not less than
thirty (30) nor more than ninety (90) days prior to expiration or termination of
this Lease that Landlord is required to notify Tenant of which improvements
Landlord so designates for removal. Any leasehold improvements not designated
for removal by Landlord by notice to Tenant within seven (7) days after Tenant's
notice shall remain in the Leased premises after the expiration or termination
of the Lease term.

        Goldberg Properties Management Inc. shall be the general contractor for
all Work to the Lease Premises which physically or permanently alters any
portion of the Property or requires a building permit issued by the City of
Malden's Building Department or any associate City Department. However, Tenant
shall have the right to seek alternative quotes from other licensed Contractors.
Tenant may select an alternative contractor's quote if such quote equals or
exceeds a seven & half percent (7.50%) reduction from Landlord's quote and
Landlord declines to match such alternative quote within forty-eight (48) hours,
after receiving a copy of such alternative contractor's quote from Tenant.
Tenant's contractor, if selected, shall meet the following conditions:

1:Contractor shall provide to Landlord prior to commencement of any work at the
Property evidence of appropriate workman compensation insurance coverage and
Liability Insurance Coverage (Minimum of One Million Dollars) by an Insurance
Company licensed to provide such insurance within the Commonwealth of
Massachusetts.

2:Contractor shall only use materials equal to or that exceeds the quality of
materials already in place. Contractor shall further make all reasonable efforts
to match all existing materials in place.

        Tenant understands that any licensed contractor selected by Tenant other
than Goldberg Properties Management Inc. shall be considered an agent of the
Tenant. Therefore, Tenant shall be liable and responsible for all actions or
inactions on the part of Tenant's contractor while within or on the Property.

13.   SMOKING POLICY

        The Building shall be a SMOKE FREE building. At no time shall Tenant's
employees smoke inside any interior area of the Property. Tenant's employees
shall smoke only in designated exterior areas. Tenant shall be responsible for
policing and picking up all improperly discarded cigarette butts in the
designated smoking areas.

13

--------------------------------------------------------------------------------




14:   LANDLORDS COVENANTS:

        A.    Landlord covenants and agrees to maintain in good repair the roof
and the structural integrity of the Building, the common areas, internally and
externally in and about the Building, all heating, ventilation and air
conditioning units and all other equipment located exterior to, but serving the
Building and the Leased Premises and all electrical and plumbing systems which
do not exclusively serve the Leased Premises, except to the extent Tenant is
obligated to maintain any such system pursuant to the terms of this Lease.
However, if any damage arises from Tenant or Tenant's employees, agents' or
customers' misuse, Tenant shall be solely responsible for repairing such damage
and restoring the Building and the Property to the same good working order and
condition as on the Commencement Date of this Lease, reasonable wear and tear
only excepted. Landlord warrants that at the commencement of this Lease, all
plumbing, electrical, mechanical and other systems serving the Leased premises
shall be in good working order.

        Notwithstanding the above, Tenant shall be solely responsible for all
maintenance and repairs (including replacement) of any HVAC system exclusively
serving Tenant's computer room.

        B.    Landlord and Tenant shall use all reasonable efforts to resolve
any problems or conflicts that may arise between Landlord and Tenant in a timely
and common sense fashion.

        C:    Landlord shall furnish at no charge to Tenant in reasonable
amounts the following services and utilities;

Heating:
Air Conditioning:
Hot Water:
City Water and Sewage:
Base Real Estate taxes
Off-Street Parking

Landscaping
Common Area Janitorial and related supplies
Tenant area Janitorial and related supplies
Common area Snow Plowing and Shoveling
Standard Rubbish Services
24-Hour Monitored Security System
On site security (10/1/-3/31; 4:30-8:30 M-F business days)

        Notwithstanding Landlord's obligations as set forth in this Section 14,
Tenant in a timely and as necessary manner shall keep Tenant's exterior
entryways and steps at the rear entrance off the rear parking lot of Tenant's
Leased Premises (F-102, F-104 & F-104A) reasonably clear and clean of all
rubbish, snow and ice.

        Tenant has requested and Landlord has agreed to reasonably clear
Tenant's private entryway to suites F-101, F-102, F-103 F-104 and F-104A and
steps of snow and ice and salt this area in a reasonable fashion. Additionally
it is agreed Landlord make good faith effort to coordinate such removal before
8:00 AM. Tenant shall be charged a fee of Forty Five ($45.00) dollars per snow
storm as an additional charge for such service.

        Landlord shall provide this service at the same time Landlord is
providing snow and ice removal services to other Tenant's and the exterior
common areas of the Property. If Tenant deems it necessary and so notifies
Landlord, Landlord shall attempt to accelerate the timing of this service by
Landlord's then-current vendor. Until such time, as the entryways and steps are
cleared in each instance. Tenant shall direct Tenant's employees, visitors and
agents to use the main entryway areas of this Building.

14

--------------------------------------------------------------------------------




        Landlord shall shovel on behalf of the Tenant, but at Landlord's expense
the access way leading to Tenant's basement storage area. Landlord shall provide
this service at the same time Landlord is providing snow and ice removal
services to other Tenant's and the exterior common areas of this property.

D.    Reasonable use

        Landlord's providing of services or utilities to Tenant as described
above is strictly contingent upon Tenant's reasonable use or consumption of such
utilities and services. If Landlord reasonably determines Tenant is wasting such
utilities, such as city water or other building services, and Tenant fails to
reduce such use after notice by Landlord, then such irresponsible use by Tenant
shall constitute a material breach of this Lease which at Landlord's option may
result in either an early termination of the Lease Term or an immediate stoppage
of Landlord supplying to Tenant such utilities and/or services.

E.    Timing of Utilities

        Heat and air conditioning shall be supplied during normal business hours
defined herein as:

 
   
Monday–Friday   8:00 a.m.–8:00 p.m. Saturday   8:00 a.m.–2:00 p.m. Sunday   None

        "Supplied", as used herein, shall mean that reasonably comfortable
temperatures are maintained during such hours, notwithstanding that HVAC systems
may have to be put in operation prior to 8:00 a.m., or operate until or after
8:00 p.m. on such days.

        Landlord acknowledges that Tenant shall be using the Leased Premises
frequently beyond normal business hours and agrees to arrange for heat, air
conditioning, hot and cold water within the Leased Premises during all extended
"Tenant" business hours.

        If Tenant's business hours exceed 8:00 a.m.—8:00 p.m. Monday through
Friday and 8:00 a.m.—2:00 p.m. on Saturday on a frequent basis, then Tenant
shall reimburse Landlord for the additional costs of providing such services
during such periods.

        F.     Landlord shall furnish services in accordance with the terms of
this Lease; provided, however, that Landlord shall not be liable for, nor shall
rent abate because of interruption or cessation of any essential service to the
Leased Premises of the Building or agreed in this Lease to be furnished, which
is due to an accident, labor difficulties, scarcity of or inability to obtain
fuel, electricity, or any services or supplies from the sources from which they
may customarily have been obtained, fault of Tenant or any third party, or due
to any cause beyond the Landlord's control.

        G.    Upon Tenant paying the rent and performing and observing all the
covenants, conditions, duties, and other provisions of this Lease on the
Tenant's part to be performed and observed, Tenant shall peacefully and quietly
have and enjoy the Leased Premises during the Lease Term without any manner of
hindrance or molestation from Landlord, subject however, to the terms and
conditions of this Lease.

        H.    Landlord, warrants that within NINETY (90) days of the signing of
this Lease by Landlord and Tenant, Landlord at Landlord's sole expense, shall
commence the following work items to the HVAC, roofing and parking lot systems
serving the entire Building. All work contemplated under this subsection 14.H
shall be completed unless otherwise noted, no later than October 31st 2004.

        Retain the services of Siemens Inc. and Tech Air Inc. to perform the
following;

15

--------------------------------------------------------------------------------




1.Revisit options to write and install a software patch creating separate winter
and summer programs. Additionally, program the software so it will allow the
computer to switch back and forth based upon outside temperature setting and
actual interior space temperature.

2.Demonstrate to Tenant steps involved to access EMS system and initiate various
commands Tenant would control. On or before August 31st2004, upon Tenant's
request, Landlord shall provide on-site a four (4) hour education session for up
to three (3) Tenant and two (2) Landlord personal to learn the following
commands:

a.Ability to temporarily override existing temperature settings in a particular
area.

b.Ability to view and reset setting point(s) computer uses to switch from summer
to winter or from winter to summer.

c.Install software (if presently existing) that would allow temporary override
from winter setting to summer or reverse depending on perceived needs. Such
software shall have a time out mechanism which effectively would reset system
back to original guidelines before temporary override.

d.Priority on/off commands.

e.Review temperature and command status settings per zone.

f.Review trends for individual area zones.

g.Method to change hours of operations including holidays, weekends etc.

h.Track and review listing of changes with ability to identify who made the
changes.

3.Review HVAC common lobby equipment and take all reasonable steps (including
replacement) to ensure all HVAC systems serving the three floors' of the common
lobby are working properly.

4.Resolve Estelle's old office (FCU 23 zone) HVAC needs by installing within
such office area a motorized damper tied into a thermostatic control that the
occupant shall be able to control and adjust.

5.Upgrade by installing a metal roof over the smoking area located in the rear
of the 30 Eastern Avenue lobby.

7.Upgrade or replace Building directory signs and displays.

8.Cosmetically upgrade the interior (walls, ceiling, floors and lighting) of the
elevator.

9.Upgrade all existing light fixtures in first floor common bathrooms.

16

--------------------------------------------------------------------------------







10.On or before June 21, 2004, Landlord shall replace the old tar and gravel
roof section and install a new rubber membrane roof system.

11.On or before June 21, 2004 Landlord shall reseal existing seams in the rubber
membrane roof system.

12.Commencing in the Spring of 2004, Landlord shall commence replacing
(minimally four units per year) all roof mounted HVAC systems upon these units
reaching 20 years in age or upon any individual unit requiring more than
$2,500.00 of repair work at any one time.

13.Shall re-asphalt and reline the upper level parking lot.

15.   CASUALTY OR EMINENT DOMAIN TAKING:

        If the Leased Premises or Building, or any substantial part (twenty-five
percent (25%) or more of either materially affecting Tenant's operations), shall
be taken by or under threat of right of Eminent Domain or shall be materially
destroyed or damaged by fire or other casualty or by action of any public or
other authority, or shall suffer any material direct or consequential damage for
which Landlord and Tenant, or either of them, shall be entitled to compensation
by reason of anything done in pursuance of any public or other authority during
the term of this Lease or any extension or renewal thereof, then this Lease
shall forthwith terminate at the election of the Landlord, which election may be
made notwithstanding Landlord's entire interest may have been divested; and, if
Landlord shall not so elect, then in case such taking, destruction, or damage
renders the Leased Premises unfit for use and occupation, a just proportion of
the rent according to the nature and extent of injury, shall be abated until the
Leased Premises (or, in case of a partial taking, what remains thereof) shall
have been put in proper condition for use and occupation. If a partial or total
taking renders the remainder of the Leased Premises insufficient for Tenant's
use and Tenant shall so certify in good faith to Landlord, or if a taking or
such casualty shall be so extensive that restoration or repair cannot reasonably
be effected within 90 days from the date on which insurance proceed become
available or if Landlord shall fail to repair and/or restore the Leased Premises
within ninety (90) days following such date on which insurance proceeds become
available or condemnation, then Tenant may terminate this Lease by notifying
Landlord of such election. Landlord reserves all rights to damage to the Leased
Premises and Building and the leasehold hereby created, whether now accrued or
hereafter accruing, by reason of anything lawfully done in pursuance of any
public or other authority, and by way of confirmation, Tenant grants to Landlord
all of Tenant's rights to such damages and covenants to execute and deliver such
further instruments of assignments thereof as Landlord may from time to time
reasonably request, provided, however, that nothing herein shall impair Tenants
right to maintain an action for a separate award from a third party for damage
to the Leased Premises or Tenant's separate property or for moving and
relocation expenses. Landlord shall notify Tenant of Landlord's decision to
terminate this Lease or to Landlord's obligations to restore the Leased Premises
or the Building within thirty (30) days after the occurrence of any event giving
rise to Landlord's right so to terminate or to restore, and Tenant shall deliver
its above described certificate to and notify Landlord of Tenant's election to
terminate this Lease within thirty (30) days after the event giving rise to its
right to so terminate and any such termination by Tenant shall be effective
thirty (30) days after the date of notice of such termination. Notwithstanding
anything to the contrary, if Landlord does not reasonably repair or restore the
Lease Premises within a 120 day period from such casualty or taking, then Tenant
may terminate this Lease Agreement at that time by providing Landlord written
notice of said termination.

16.   BROKERAGE:

        Both the Tenant and the Landlord warrant that except as set forth in
this Section 15. neither party has had any dealings with any agent or broker in
connection with the Leased Premises which would result in any brokerage fees or
commissions being due and payable by either party.

17

--------------------------------------------------------------------------------




17.   LIMITATIONS OF LANDLORDS LIABILITY:

        Landlord's obligations, rights and privileges under this Lease
(including, without limitation, any work letter or similar agreement between
Landlord and Tenant) beyond mere holding of legal title to the Leased Premises
and other real estate of which the Leased Premises are a part, shall be
performed, held and enjoyed by the beneficial owners of Landlord's; but without
recourse by Tenant in any case against the personal estate of such beneficiaries
or beyond the real estate of which the leased premises are a part.

        The covenants and agreements of Landlord and Tenant shall run with the
land and will be binding on and inure to the benefit of them and their
respective heirs, executors, administrators, successors and assigns; but no
covenant, agreement or undertaking of Landlord, expressed or implied, shall bind
any person except for matters occurring during such person's period of ownership
of the Building, and no fiduciary, shareholder, or beneficiary of Landlord, if a
trust shall be individually bound. Tenant agrees to look only to the owner of
the Building for performance of Landlord's obligations.

18.   REMEDIES CUMULATIVE:

        Any and all rights and remedies which the Landlord may have under this
Lease, at law in equity, shall be cumulative and shall not be deemed
inconsistent with each other or exclusive, and any two (2) or more of such
rights and remedies may be exercised at the same time insofar as permitted by
law.

19.   EFFECT OF WAIVERS OF DEFAULT:

        No consent or waivers, expressed or implied, by the Landlord to or of
any breach of any covenant, condition or duty of Tenant shall be construed as a
consent or waiver to or for any other breach of the same or any other covenant,
condition, or duty hereunder.

        The parties acknowledge that their covenants under this Lease are
independent and therefore Tenant waives any right to set off against the
Tenant's obligations to Landlord any money allegedly due from Landlord by reason
of any purported default by the Landlord hereunder or otherwise.

20.   NOTICE FROM ONE PARTY TO THE OTHER:

        Any notice from Landlord to Tenant shall be deemed to have been given if
mailed by Registered or Certified Mail addressed to the Tenant at the Leased
Premises with a copy to Tenant's legal or such other address as the Tenant shall
have last designated by written notice to the Landlord, so mailed. Any notice
from the Tenant to the Landlord shall be deemed to have been given if mailed by
Registered or Certificate Mail addressed to the Landlord at Goldberg Properties
Management Inc., Harbor Place Suite 100 B, 7 Rantoul Street, Beverly,
Massachusetts, 01915, or such other address as the Landlord shall have last
designated by written notice to the Tenant so mailed.

21.   LANDLORD'S REMEDIES UPON DEFAULT:

        In the event that Tenant fails to pay any rent or other charges due
hereunder within ten (10) days after notice from Landlord that the same is due;
or fails to perform any of Tenant's obligations under the terms, conditions, or
covenants of this Lease for more than thirty (30) days after receipt of written
notice of such failure or if such failure shall be of such nature that the same
cannot be reasonable cured or remedied within such thirty (30) day period,
Tenant shall not in good faith have commenced the curing or remedying of such
failure within such thirty (30) day period and thereafter diligently proceed
therewith to completion; or if the Tenant shall abandon the Leased Premises; or
if this Lease or the estate created hereby, shall be taken in execution or by
other process of law; or if the Tenant shall be adjudicated insolvent or
bankrupt pursuant to the provisions of any state or federal insolvency or
bankruptcy act; or if a receiver or Trustee or the property of the Tenant shall
be appointed by

18

--------------------------------------------------------------------------------




reason of the Tenant's insolvency and inability to pay debts; or if any
assignment shall be made of the Tenant's property for the benefit of the
creditors,(all of the foregoing being events of default), then and in any such
event, the Landlord, besides other rights or remedies it may have, shall have
the immediate right to re-enter the Leased Premises and to remove all persons
and property there from without notice or resort to legal process and without
being deemed guilty of trespass or become liable for any loss or damage which
may be occasioned thereby.

        If Tenant shall fail to pay the rent or any other charges within Ten
(10) days after same becomes due and payable, such unpaid amounts shall bear
interest from the due date at FOUR percent (4.00%) above the prime interest rate
of the CitiBank or its successor. In no event shall the interest rate payable by
Tenant exceed eighteen percent (18%).

22.   RULES AND REGULATIONS:

        Landlord may establish at any time rules and regulations which Landlord
may reasonably deem appropriate for, among other things, the orderly and
efficient management and operation of the Building, the safety and convenience
of all persons at any time properly within or about the Building, the protection
and security of property, and for dealing with any emergencies. Tenant agrees
always to comply with such rules and regulations notwithstanding any failure of
other Tenant's or occupants of the Building to observe the same or Landlord's
failure to enforce the same against any persons other than Tenant. Landlord
agrees to enforce its rules and regulations with respect to other Tenants.

23.   SUBORDINATION:

        This lease shall, at the option of the Landlord, be subject and
subordinate to any mortgages or trust deeds, present or future, to any bank,
financial institution, and/or insurance company, covering the leased premises.

        Such subordination shall not be effective against the Tenant, unless the
Tenant is provided with a non-disturbance agreement executed by the party to
which Tenant's interest will be subordinated. Tenant's tenancy shall not be
disturbed so long as Tenant is not in default under this Lease. Landlord shall,
within reasonable time after the execution of this Lease, provide Tenant with
such non-disturbance agreement from Landlord's mortgagee. Tenant agrees that it
shall upon notice of the Landlord, execute, acknowledge and deliver any and all
instruments requested by the Landlord which Landlord may reasonably require in
order to effect the issuance of such subordination.

        Any future subordination, non-disturbance and attornment agreement will
be substantially similar to documents already in place or current CitiBank
standard agreements.

24.   NO ACCORD AND SATISFACTION:

        No acceptance by the Landlord of a sum smaller than the Base Rent,
additional rent, or any other amount due to Landlord shall be deemed accepted
other than on account of the earliest installment of such amount as then may be
due and payable by Tenant nor shall any such payment of a smaller amount than
due be deemed an accord and satisfaction under the terms of this Lease.

25.   APPLICABLE LAW AND CONSTRUCTION:

        This lease shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts. If any provisions of this Lease shall
to any extent be invalid, the remainder of this Lease shall not be affected
thereby. There are no oral or other written agreements between Landlord and
Tenant affecting this Lease. This Lease may be amended only by an instrument in
writing executed by both Landlord and Tenant.

19

--------------------------------------------------------------------------------




26.   SEVERABILITY:

        If any provisions of this Lease shall be determined to be void by any
court of competent jurisdiction, such determination shall not affect any other
provision of this Lease, and all other provisions shall remain in full force and
effect. If any provision of this Lease is capable of two (2) constructions, one
of which would render the provision void and the other of which would render the
provision valid, then the provision shall have the meaning which renders it
valid.

27.   ESTOPPEL CERTIFICATIONS:

        Promptly at the Landlord's reasonable request, Tenant shall furnish to
Landlord (or as the Landlord may direct) Tenant's written and duly signed
certification that this Lease is in full force and effect without amendment (or
with such changes as may then be effective, which shall be stated in the
certificate), any defense, offset, or counterclaim against rent-payment or other
obligations hereunder which Tenant may have; the dates to which rent and other
charges have been paid; and that neither Landlord nor Tenant is in default under
this Lease (or specifying any default of either party in detail in the
certificate). Any prospective purchaser or mortgagee may rely on such
certifications.

        Promptly at Tenant's reasonable request, Landlord will furnish to Tenant
(or as the Tenant may direct) Landlord's written and duly signed certification
that this Lease is in full force and effect without amendment (or with such
changes as may then be effective, which shall be stated in the certificate), any
defense, offset, counterclaim or other obligations hereunder which Landlord may
have, the dates to which rent and other charges have been paid, and that neither
the Landlord nor the Tenant is in default under this Lease (or specifying any
default of either party in detail in the certificate). Any prospective purchaser
or mortgagee may rely on such certifications.

28:   WAIVER OF SUBROGATION:

        The parties hereto shall procure an appropriate clause in, or
endorsement on, any fire or extended coverage insurance policy covering the
Leased Premises or the Building or personal property, or fixtures or equipment
located thereon or herein, pursuant to which the insurance company providing
such insurance waives subrogation or consent to a waiver of right of recovery,
and having obtained such clauses or endorsements of waiver of subrogation or
consent to a waiver of right of recovery, each party hereby agrees that it shall
not make any claim against or seek to recover from the other for any loss or
damage to its property or the property of others resulting from fire or other
perils covered by such fire and extended coverage insurance. Notwithstanding the
foregoing provisions of this Section 28, the party obtaining and paying the
premium for such insurance shall not be required to obtain such endorsement or
waiver if an additional premium cost is incurred therefor, unless the other
party hereto, for whose benefit such endorsement or waiver is obtained, pays
such additional premium costs.

29:   NOTICE OF LEASE:

        Landlord and Tenant agree that upon the request of either party, they
shall execute a Notice of Lease in recordable form setting forth the relevant
terms of this Lease.

30:   MISCELLANEOUS PROVISIONS:

        A:    Should Tenant decide to Lease and convert the lower level 3,000
square feet of space into office space, then Tenant's rental rate for this space
shall be $10.00 PSF, storage space $7.95 PSF or alternatively as a general
purpose gymnasium $8.50 PSF.

        Landlord and Tenant shall work together to determine fair allocation of
renovation costs associated with Tenant's use for this space.

20

--------------------------------------------------------------------------------




        B:    Landlord hereby grants to Tenant the right to reasonably rename
this property. Said name shall be subject to Landlord's approval. Landlord's
approval shall not be unreasonably withheld or delayed.

        C:    Tenant at Tenant's expense shall have the right, subject to the
City of Malden Sign ordinances, to place on the exterior of this building two
signs. It being agreed said right also is subject to the following;

1:Landlord's reasonable approval concerning size, style illumination, materials
and location. Landlord's approval shall not be unreasonably withheld or delayed.

2:Tenant agrees to pay to take down said signs and patch any holes and make any
repairs necessary due to these signs made at the termination of this lease.

3:Landlord upgrading the lobby directories on or about June 30th 2004. If Tenant
intends to rename this building and desires to have this new building name fixed
on said directories then Tenant must inform Landlord of Tenant's intent
concerning these directories no later than May 31st 2004 and Tenant shall pay
50.00% of the reasonable cost for these directories and their installation.

4:Landlord and Tenant's existing Lease Agreement dated October 31st 2000 shall
continue in full force and effect with respect to overage operating and real
estate charges Tenant owes Landlord through January 31st 2004.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

21

--------------------------------------------------------------------------------



31:   EXECUTION OF LEASE:

        The submission of this Lease shall not bind the Landlord to the terms
and conditions hereof until Landlord has executed this Lease in full.

        IN WITNESS WHEREOF, the parties hereby accept and agree to abide by the
terms, conditions and covenants of this Lease under seal this            day, of
April, 2004.

4/1/04   /s/  PATTY BRENNAN         /s/  EDWARD R. SPADONI      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date   Witness   Edward R. Spadoni as
President, TVCM Inc.
4-5-04
 
/s/  ILLEGIBLE      
 
/s/  STEVEN J. GOLDBERG      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date   Witness   Steven J. Goldberg,
Co-Manager, for the
Goldberg Brothers Real
Estate LLC
4/5/04
 
 
 
/s/  WILLIAM H. GOLDBERG      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date   Witness   William H. Goldberg,
Co-Manager, for the
Goldberg Brothers Real
Estate LLC

22

--------------------------------------------------------------------------------






GUARANTY


FOR VALUE RECEIVED, and in consideration for and as an inducement to Owner (as
hereinafter defined) making that certain lease dated March 3, 2004 (the "Lease")
with TVCM, Inc. ("Tenant") for that certain leased premises located at 30-40
Eastern Avenue, Malden, Massachusetts, more fully described in the Lease, the
undersigned ("Guarantor") guarantees to Owner and Owner's successors and assigns
the full performance and observance of all the covenants, conditions and
agreements provided in the Lease to be performed and observed by Tenant (the
"Obligations"), to the extent such Obligations can be performed and observed by
the payment of money. Guarantor acknowledges that no notice of non-payment,
non-performance, or non-observance or proof of notice or demand by Owner shall
be a condition of Guarantor's performance or otherwise required to charge
Guarantor therefor, and Guarantor hereby expressly waives and expressly
acknowledges that the validity of this Guaranty and of the obligations of
Guarantor hereunder shall not be terminated, affected or impaired by reason of
the assertion by Owner against Tenant of any of the rights and remedies reserved
to Owner pursuant to the provisions of the Lease. Guarantor further covenants
and agrees that this Guaranty shall remain and continue in full force and effect
as to any renewal, modification or extension of the Lease, and otherwise, during
any period when Tenant hereafter occupies the premises demised by the Lease
thereafter. As a further inducement to Owner to make the Lease and in
consideration thereof, Owner and Guarantor covenant and agree that in any action
or proceeding brought by either Owner or Guarantor against the other on any
matters whatsoever arising out of, under, or by virtue of the terms of the Lease
or this Guaranty, Owner and Guarantor shall and hereby waive any right each may
have to a trial by jury.

EXECUTED as an instrument under seal this 1st day of April, 2004.

GUARANTOR:

CROSS COUNTRY HEALTHCARE, INC.    
By:
/s/  EMIL HENSEL      

--------------------------------------------------------------------------------


 
    Name: Emil Hensel
Its: Chief Financial Officer
Hereunto Duly Authorized    

Accepted and Acknowledged:

OWNER:

GOLDBERG BROTHERS TRUST    
By:
/s/  (NOT LEGIBLE)      

--------------------------------------------------------------------------------


 
 

23

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



LEASE AGREEMENT
GUARANTY
